           Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 1 of 13                FILED
                                                                               2021 May-13 AM 11:10
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


             IN THE UNTIED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

JUDITH THOMPSON, Trustee for )
The Bankruptcy Estate of     )
MELISSA D. GLOVER;           )
                             )
      Plaintiff,             )                     CIVIL ACTION NO.:
                             )
v.                           )                     JURY TRIAL DEMANDED
                             )
                             )
LYNDON SOUTHERN              )
INSURANCE COMPANY,           )
A corporation,               )
                             )
      Defendant.             )

                               COMPLAINT

                                    PARTIES

      1.       Plaintiff, JUDITH THOMPSON, is the duly appointed Trustee for the

Bankruptcy Estate of MELISSA D. GLOVER, (hereafter “GLOVER”), presently

pending the U.S. Bankruptcy Court for the Northern District of Alabama, Northern

Division bearing Case Number 21-80565-CRJ7. Plaintiff, JUDITH THOMPSON,

is over the age of nineteen (19) years, and is a resident-citizen of Morgan County,

Alabama. Plaintiff JUDITH THOMPSON brings this action in her capacity as the

real party in interest with respect to all causes of action held by GLOVER at the

time GLOVER filed for Chapter 7 bankruptcy protection. Bickford v. Ponce de Leon

Care Ctr., 918 F.Supp. 377 (M.D. Fla. 1996); Ex parte Moore, 793 So.2d 762 (Ala.
                                         1
           Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 2 of 13




2000); see 11 U.S.C. § 541(a)(1).

      2.       Defendant, LYNDON SOUTHERN INSURANCE COMPANY,

(hereafter “LYNDON SOUTHERN”) is a foreign corporation, incorporated in

Delaware and having its principal place of business in Florida. At all times material

to the allegations in this complaint, LYNDON SOUTHERN was licensed to and

did sell insurance policies throughout Alabama.

                             JURISDICTION & VENUE

      3.       Jurisdiction is founded under the provisions of 28 U.S.C. § 1332 (a), et

seq. which grants this court jurisdiction in civil actions on the basis of diversity of

citizenship where the matter in controversy, exclusive of interest and costs, exceeds

seventy-five thousand dollars ($75,000.00). Complete diversity exists between

Plaintiff and Defendant, and Plaintiff’s claims vastly exceed the amount of

$75,000.00, exclusive of interest and costs.

      4.       Venue is proper in this jurisdiction pursuant to 28 USC § 1391(a)(2)

which provides venue is appropriate in a jurisdiction “in which a substantial part of

the events or omissions giving rise to the claim occurred.” In the instant case, the

subject accident, ensuing litigation and subsequent trial (the “Underlying Case”)

giving rise to these claims occurred in Morgan County, Alabama, the judgment was

entered in Morgan County, Alabama, and the bankruptcy was filed in the Northern

District of Alabama, Northern Division.


                                           2
           Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 3 of 13




                        FACTS COMMON TO ALL COUNTS

      5.       Plaintiff re-adopts and alleges all preceding paragraphs as if fully set forth

herein.

      6.       At all times material hereto, there existed a contract for auto liability

insurance issued by LYNDON SOUTHERN and insuring GLOVER, which was in

full force and effect and provided GLOVER with automotive liability insurance

coverage at statutory minimum amount of $25,000.

      7.       On April 10, 2018, GLOVER was driving east on Thompson Road in or

around the City of Hartselle, Morgan County, Alabama when she collided with the rear

of   STEVEN        W.    HARGROVE’s           (hereinafter    “HARGROVE”)           vehicle.

HARGROVE was standing outside his vehicle, and the crash by GLOVER’s vehicle

caused HARGROVE to be pinned between his vehicle and another vehicle.

      8.       The crash caused severe and traumatic injuries to HARGROVE,

including but not limited to: significant and permanent physical injuries and disabilities

and pain and injuries to various portions of his body.

      9.       At all times relevant to these claims, GLOVER cooperated with

LYNDON SOUTHERN and fulfilled all of her duties and obligations under the

LYNDON SOUTHERN policy.

      10.      Prior to filing suit, HARGROVE, by and through his counsel, notified

LYNDON SOUTHERN in writing that HARGROVE was making a claim against


                                              3
          Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 4 of 13




its insured GLOVER for the injuries HARGROVE sustained in the April 10, 2018,

car accident.

      11.       LYNDON SOUTHERN immediately denied HARGROVE’S claim

without having conducted any investigation or evaluation beyond review of the

Alabama Uniform Traffic Crash Report, which in fact had listed GLOVER as the

primary contributing driver and the primary contributing circumstance as “misjudge

stopping distance.”

      12.       Also prior to filing suit, HARGROVE, by and through his counsel, wrote

LYNDON SOUTHERN multiple times offering to release GLOVER from any and

all claims which could be brought by HARGROVE arising out of the April 10, 2018

accident in exchange for the payment of GLOVER’s applicable policy limits with

LYNDON SOUTHERN.

      13.       In response, however, LYNDON SOUTHERN negligently, wantonly,

recklessly and willfully refused to pay its policy limits to settle HARGROVE’s claims

against LYNDON SOUTHERN’s insured, GLOVER.

      14.       On October 18, 2018, HARGROVE was forced by LYNDON

SOUTHERN to file suit against GLOVER in the Circuit Court of Morgan County,

Alabama. The case was captioned Steven W. Hargrove v. Melissa D. Glover, CV-18

900520.

      15.       Defendant LYNDON SOUTHERN undertook the defense of the


                                            4
         Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 5 of 13




lawsuit, and GLOVER continued to fulfill her obligations under the insurance policy,

answering discovery, sitting for deposition and participating at trial.

      16.    Steven W. Hargrove v. Melissa D. Glover, CV-18 900520, proceeded to

jury trial in Morgan County, Alabama on February 25, 2020. On February 27, 2020,

the jury rendered a verdict in the amount of $400,000.00 for HARGROVE and against

LYNDON SOUTHERN’s insured GLOVER.

      17.    On July 13, 2020, a notice of appeal was filed on behalf of GLOVER

with the Alabama Supreme Court. LYNDON SOUTHERN refused to post a

supersedeas bond to stay execution of judgment against GLOVER during the

pendency of the appeal. On February 12, 2021, the jury verdict against GLOVER

became final when it was affirmed without opinion, and a certificate of judgment was

entered by the Alabama Supreme Court.

      18.    On March 30, 2021, at the exact moment HARGROVE’s counsel was

to begin a post-judgment deposition of GLOVER seeking discovery of GLOVER’s

assets (including but not limited to any negligent/bad faith failure to settle claims

against LYNDON SOUTHER), GLOVER filed for Chapter 7 bankruptcy protection

in order to stay collection efforts against her and the very deposition which had been

properly noticed to take place at the time of said filing.




                                            5
         Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 6 of 13




                                            COUNT I

                      Negligent/Wanton Failure to Investigate and Settle

      19.       Plaintiff re-adopts and re-alleges all preceding paragraphs as if fully set

forth herein.

      20.       In making a decision not to settle, an insurer must exercise reasonable

care or ordinary care; that is, such care as a reasonably prudent insurer would have

exercised under the same or similar circumstances.

      21.       Based upon the information provided to LYNDON SOUTHERN pre-

suit, as well as information readily obtainable via even a cursory investigation,

LYNDON SOUTHERN should have recognized that HARGROVE could establish

liability against LYNDON SOUTHERN’s insured GLOVER.

      22.       Even if liability was questionable, based upon the information provided

to LYNDON SOUTHERN pre-suit, as well information readily obtainable via even

cursory investigation, LYNDON SOUTHERN should have recognized that the

potential recoverable damages in HARGROVE’s claims against GLOVER grossly

exceeded the limits of coverage available to GLOVER.

      23.       In disregarding these factors, LYNDON SOUTHERN negligently

and/or wantonly failed to exercise reasonable care in refusing to properly investigate,

evaluate and/or settle HARGROVE’s claim against GLOVER within policy limits.

      24.       Even after it was clear to LYNDON SOUTHERN that it should have


                                              6
        Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 7 of 13




settled the case when it had a chance, LYNDON SOUTHERN negligently and/or

wantonly refused to make any effort to resolve the case for any amount beyond its

minimal indemnity limits, including refusing to supersede the entire judgment.

      25.    LYNDON SOUTHERN negligently and/or wantonly failed to hire, train

and/or supervise its employees and/or representatives involved in the handling of

HARGROVE’s claim and/or otherwise incentivized said employees and/or

representatives in a manner that caused/ allowed the wrongful conduct otherwise

specified throughout this complaint.

      26.    As a result of LYNDON SOUTHERN’s negligence and/or wantonness

in failing to properly investigate and evaluate HARGROVE’s claims against

GLOVER and failing to timely pay policy limits to settle those claims, GLOVER and

consequently JUDITH THOMPSON has suffered the following harms and losses:

      A.     Mental anguish and stress associated with being pursued for enormous

             damages well in excess of the available limits of coverage. This includes

             the stress and anguish associated with being sued, going through

             discovery, enduring a trial, and having a large verdict and judgment

             issued against her, and being compelled to file for Chapter 7 bankruptcy

             as a result of the excessive judgment rendered against her.

      B.     Being personally liable and responsible for paying the judgment, post-

             judgment interest, associated costs and attorney’s fees.


                                          7
         Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 8 of 13




       C.       Filing bankruptcy which adversely affects her credit and financial future.

       WHEREFORE, Plaintiff demands judgment against Defendant awarding

compensatory damages in an amount in excess of the jurisdictional limits of this Court

to be determined by a jury which will fairly and adequately compensate the Plaintiff

for the above described damages and injuries, punitive damages in an amount which

adequately reflects the enormity of Defendant’s wrongful conduct and which will

prevent other similar or wrongful conduct, together with pre- and post-judgment

interest, costs and attorneys’ fees.



                                            COUNT II

                          Bad Faith Failure to Investigate and Settle

       27.      Plaintiff re-adopts and re-alleges all preceding paragraphs as if fully set

forth herein.

       28.      At all times relevant to Plaintiff’s claims, LYNDON SOUTHERN was

on notice of the fact that HARGROVE’s potential damages grossly exceeded the

limits of coverage available to GLOVER under her policy of insurance.

       29.      With that knowledge, LYNDON SOUTHERN acted in Bad Faith when

it wrongfully refused to properly investigate, evaluate, pay, manage and/or settle the

claim made by HARGROVE against its insured GLOVER, in particular:

       A.       If LYNDON SOUTHERN did conduct a reasonable investigation into


                                              8
 Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 9 of 13




     the facts of the subject crash, it knowingly and intentionally placed its

     insured in a position of extreme peril by repeatedly ignoring and evading

     HARGROVE’s demands for GLOVER’s policy limits.

B.   LYNDON SOUTHERN failed to conduct a competent investigation of

     the facts surrounding the subject crash and HARGROVE’s injuries,

     despite knowing that its insured was grossly underinsured with respect to

     HARGROVE’s claims.

C.   LYNDON SOUTHERN wrongfully refused to settle the claim despite

     having failed to conduct a competent investigation of the facts

     surrounding the subject crash and HARGROVE’s injuries, and despite

     knowing that its insured was grossly underinsured with respect to

     HARGROVE’s claims.

D.   LYNDON SOUTHERN placed its interest ahead of its insured’s by

     exposing her to massive liability in the hopes that it would avoid having

     to pay LYNDON SOUTHERN’s relatively meager policy limits, some

     portion thereof, or even the expense of a competent investigation.

E.   LYNDON SOUTHERN failed to adequately and timely communicate

     HARGROVE’ policy limits demand(s) to its insured GLOVER, and

     failed to advise it’s insured to seek additional counsel to protect her own

     interest and/or otherwise take measures of her own to protect her


                                   9
        Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 10 of 13




             interests.

      F.     LYNDON SOUTHERN’s conduct in failing to settle HARGROVE’s

             claims within the applicable policy limits when it had the chance was

             arbitrary, inflexible and completely indifferent to GLOVER’s interests.

      G.     Even after LYNDON SOUTHERN intentionally and/or recklessly

             allowed HARGROVE’s pre suit policy limits demands to expire and

             LYNDON SOUTHERN knew that LYNDON SOUTHERN had

             intentionally and/or recklessly exposed its insured to a financially

             devastating excess judgment, LYNDON SOUTHERN still intentionally

             and/or recklessly endangered its insured by refusing to make any effort

             to resolve the case for any amount beyond its minimal indemnity limits,

             including refusing to supersede the entire judgment.

      H.     LYNDON SOUTHERN wrongfully failed to hire, train and/or supervise

             its employees and/or representatives involved in the handling of

             HARGROVE’s claim and/or otherwise incentivized said employees

             and/or representatives in a manner that caused/ allowed the wrongful

             conduct otherwise specified throughout this complaint.

      30.    As a result of LYNDON SOUTHERN’s bad faith in (1) choosing not to

investigate HARGROVE’s claims, (2) ignoring the results of any investigation that it

did conduct, (3) wrongfully denying the claim, (4) failing to make any reasonable offer


                                          10
        Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 11 of 13




to settle HARGROVE’s claims until it was too late to do so, and (5) failing to properly

manage the claim, GLOVER has suffered the following harms and losses:

       A.     Mental anguish and stress associated with being pursued for enormous

              damages well in excess of the available limits of coverage. This includes

              the stress and anguish associated with being sued, going through

              discovery, enduring a trial, and having a large verdict and judgment

              issued against her, and being compelled to file for Chapter 7 bankruptcy

              as a result of the excessive judgment rendered against her.

       B.     Being personally liable and responsible for paying the judgment, post-

              judgment interest, associated costs and attorney’s fees.

       C.     Filing bankruptcy which adversely affects her credit and financial future.

       WHEREFORE, Plaintiff demands judgment against Defendant awarding

compensatory damages in an amount in excess of the jurisdictional limits of this Court

to be determined by a jury which will fairly and adequately compensate the Plaintiff

for the above described damages and injuries, punitive damages in an amount which

adequately reflects the enormity of Defendant’s wrongful conduct and which will

prevent other similar or wrongful conduct, together with pre- and post-judgment

interest, costs and attorneys’ fees.




                                           11
        Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 12 of 13




                                       s/Robert P. Bruner
                                       ROBERT P. BRUNER (ASB-7673-B50B)
                                       DAVID L. BRUCE (ASB-1273-V42H)
                                       Attorneys for Plaintiff

OF COUNSEL:

BELT & BRUNER, P.C.
880 Montclair Rd., Ste 300
Birmingham, AL 35203
Phone: (205) 933-1500
Fax: (205) 933-5500
robertb@beltlawfirm.com
davidb@beltlawfirm.com


                                   JURY DEMAND

       Pursuant to Federal Rules of Civil Procedure, Plaintiff demands a trial by jury

on all counts herein in this action.


                                              s/Robert P. Bruner
                                              OF COUNSEL




                                         12
       Case 5:21-cv-00672-AKK Document 1 Filed 05/13/21 Page 13 of 13




         REQUEST FOR CERTIFIED MAIL SERVICE BY CLERK

        Attorney for Plaintiff hereby requests that the Clerk serve the Defendant by
certified mail, return receipt requested at the addresses listed below.

Lyndon Southern Insurance Company
Corporate Creations Network, Inc.
4000 Eagle Point Corporate Drive
Birmingham, AL 35242


                                      s/Robert P. Bruner
                                      OF COUNSEL




                                        13
